Citation Nr: 0826853	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle spasm and 
weakness on the basis of undiagnosed illness.

2.  Entitlement to service connection for a memory disorder 
on the basis of an undiagnosed illness.

3.  Entitlement to service connection for an immune system 
disorder on the basis of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
February 1982 and from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in July 2003.

In March 2004 the Board remanded the case to the RO for 
further development.

In June 2006 the undersigned Veterans Law Judge granted the 
motion of the veteran's representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

An action by the Board in July 2006 inter alia denied service 
connection for memory disorder and immune system disorder and 
remanded the issue of service connection for muscle spasm and 
weakness to the RO for readjudication.  

The veteran subsequently appealed the Board's denial of 
service connection for memory disorder and service connection 
for immune system disorder to the U.S. Court of Appeals for 
Veterans Claims (Court).  In June 2007 the Court issued an 
Order granting a Joint Motion of the Parties to vacate so 
much of the Board's July 2006 as pertained to the issues of 
service connection for memory disorder and immune system 
disorder.

The Board notes at this time that a number of issues 
previously on appeal are no longer before the Board.  The 
veteran has abandoned the issue of entitlement to service 
connection for bleeding and swollen gums, as noted in the 
Joint Motion of Remand.  The veteran also submitted a letter 
to VA in April 2008 accepting the denial of service 
connection for sinus disorder and for cervical spine disorder 
as reflected in the January 2008 Supplemental Statement of 
the Case (SSOC).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran is shown to have served in Southwest Asia 
during Operation Desert Storm. 

3.  The veteran has service connection for chronic fatigue 
syndrome, skin rash, and headaches as consequent to service 
in the Persian Gulf. 

4.  The veteran is not shown by medical evidence or by 
credible lay evidence to have current muscle spasm and 
weakness, a current memory disorder or a current immune 
system disorder.




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
muscle spasm and weakness due to disease or injury that was 
incurred in or aggravated by active service or as a 
manifestation of an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2007).  

2.  The veteran does not have a disability manifested by 
memory loss due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2007).  

3.  The veteran does not have an immune disorder due to 
disease or injury that was incurred in or aggravated by 
active service or as a manifestation of an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The September 2000 rating decision on appeal was issued prior 
to enactment of the VCAA.  However, in April 2003 during the 
course of the appeal the RO sent a letter to the veteran 
advising him of the VCAA and advising him that to establish 
entitlement to service connection for a disability the 
evidence must show a current disability, an injury or disease 
in service, and a relationship between the claimed disability 
and military service. The veteran had an opportunity to 
respond before the RO's next adjudication as reflected in the 
Supplemental Statement of the Case (SSOC) in July 2005.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that correspondence of record satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A March 2004 letter by the AMC advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  
It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran after the rating 
action on appeal.  This is logical, since the rating decision 
was issued prior to the enactment of the VCAA.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the January 
2008 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability) by a letter in July 2006.  Further, the Board's 
action herein denies service connection for the claimed 
disorders, so no degree of disability or effective date will 
result from the Board's decision.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claims for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR), Social Security 
Administration (SSA) disability file, and post-service VA and 
non-VA medical records have been associated with the claims 
file.  The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claims, most recently in May 
2005, which included a medical opinion as to the etiology of 
the disorders for which he claims service-connection.  The 
Board has found the examination reports to be competent and 
adequate as a basis for adjudication of the issues at hand.  
As these are claims for service connection, rather than 
rating of a disability, the veteran's recent symptoms are not 
at issue and the passage of three years since the examination 
is not prejudicial.

The veteran has also been afforded a hearing before the Board 
in which he presented oral argument in support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  







II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§  1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).   The veteran's DD Form 214 shows that 
he fulfills this requirement, in that he served during both 
Operation Desert Storm and Operation Iraqi Freedom.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  
 
The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  

The veteran currently has service connection for chronic 
fatigue syndrome and for headaches as consequent to service 
in the Persian Gulf.  In the discussion below the Board will 
not recite symptoms of those two disabilities, since service 
connection has already been granted.
 
Service connection for muscle spasm and weakness

As noted above, the veteran already has service connection 
for chronic fatigue syndrome.  The discussion that follows 
will focus on muscle weakness rather than general fatigue, 
which is already service-connected.  Also, the veteran has 
service connection for chronic lumbosacral spine strain with 
degenerative disc disease and spondylolisthesis, so the 
discussion that follows will not address those symptoms.

STR show no complaint of muscle spasm and/or weakness.  His 
separation physical examination in April 1992 shows clinical 
evaluation of all physical systems, including the upper and 
lower extremities, as "normal."

The veteran had a Persian Gulf War evaluation at Keesler Air 
Force Base (AFB) in November-December 1994, during which he 
complained inter alia of myalgias especially in the legs, 
right arm, and chest muscle twitching.  Clinical examination 
showed cranial nerves as intact, motor strength as 5/5 
throughout and sensory as grossly intact. 
Electroencephalogram (EEG) and electromyography (EMG) were 
both normal.  Neurology diagnosis was musculoskeletal 
tension-type headaches and myofascial pain syndrome of the 
neck, shoulders and back.

VA outpatient treatment records dated January 31 (no year 
provided) show complaint of "nerve twitching" and a note 
dated in February 1997 shows complaint of "muscle pain."  
Subsequent VA progress notes show frequent complaints of 
muscle pain, spasm, twitching, weakness, etc., but where 
there is no clinical comment as to etiology those reports 
will not be recited below.

In May 1997 the veteran presented to the VA neurology clinic 
complaining of "muscle spasms" as well as headaches and 
fatigue.  The clinician's impression was atypical 
neurological symptoms possibly secondary to stressors of 
family and work.

VA outpatient treatment notes in March 1999 show the veteran 
complained of muscle spasms in the left arm for six weeks, 
moving to the right calf and then to the left sole. The 
clinical impression was muscle spasm secondary to bilateral 
humerical epicondylitis.

In October 1997 the veteran presented to the VA neurology 
clinic complaining of "muscle spasms" as well as headaches, 
fatigue and immediate memory loss (inability to concentrate). 
Clinical examination showed cranial nerves to be intact and 
motor strength to be 5/5 throughout with no sensory deficits 
noted.  Deep tendon reflexes were 2+ throughout.  The 
clinical impression was fatigue, significantly improved from 
previous visits; the plan was to consider psychiatric 
consultation if current stressors exacerbate clinical 
problems.

In his correspondence to VA the veteran has described muscle 
soreness primarily in the legs, forearms, and neck, primarily 
on the right side, as well as twitching and jerking of the 
muscles in the shoulders, neck and face primarily on the 
right side.

During a VA Gulf War guidelines examination in May 2000 the 
veteran complained of muscle spasms, soreness, and weakness 
of the left arm; he also reported pain with deep palpation 
especially in the thigh and calf muscles.  He stated that 
these muscles were rigid at rest.  Clinical examination 
revealed no tenderness to the muscles, and neurologic 
examination was unremarkable.  There was no diagnosis 
addressing muscle spasm or weakness.

The veteran presented to the VA outpatient clinic in February 
2003 complaining of muscle spasms.  The physician provided a 
prescription medication.  The physician's impression was 
muscle spasms, etiology unknown.  Subsequent clinical 
examination in March 2003 showed normal cranial nerves, motor 
exams and sensory; deep tendon reflexes were 2+ uniformly.  
The clinician's impression was myalgia. 

In April 2003 the veteran presented to VA for pain management 
and rehabilitative services consultation complaining of 
diffuse myalgias.  The physiatrist recommended a program of 
exercise.  The physiatrist's impression was chronic fatigue 
syndrome with myalgia.

The veteran testified before the Board in July 2003 that his 
claimed disorders began after he returned from Southwest 
Asia. The claimed muscle disability, spasm and weakness, was 
manifested by lack of recuperative ability after exercise.  
The muscles currently just hurt, especially in the groin, 
calves, and part of the thighs. The veteran also believed 
that his back and neck problems were related to the muscles.  

A VA primary care physician's note dated in October 2003 
shows an impression of fibromyalgia.

The veteran had a VA compensation and pension (C&P) 
examination for Gulf War protocol in February 2005.   The 
examiner did not have access to the claims file.  The veteran 
reported a history of exposure to oil well fires, 
inoculations and anti-nerve agent pills.  Musculoskeletal and 
neurological evaluations were essentially normal.  The report 
is silent regarding muscle pain, spasm or weakness.

In May 2005 the veteran had a VA C&P Gulf War examination by 
the same examiner who had performed the February 2005 
examination.  The examining physician reviewed the claims 
file and noted significant documented medical history.    The 
veteran complained of soreness and stiffness in the 
neck/cervical spine and decreased strength in the arms.  
Musculoskeletal and neurological evaluations were essentially 
normal.  The examiner made no diagnosis regarding muscle pain 
and weakness.

VA neurology clinic notes dated in February 2006 show 
complaint of low back pain with radiating symptoms (as noted 
above, the veteran is service-connected for chronic 
lumbosacral spine strain with degenerative disc disease and 
spondylolisthesis).  On examination motor/sensory function 
was intact.  
 
Based on review of the medical evidence above the Board finds 
that there is no competent medical evidence showing muscle 
spasm and/or weakness.  Various VA clinicians have accepted 
the veteran's account of his symptoms and issued 
prescriptions for medication, but in every instance where 
there is an examination with recorded neurological findings 
(strength, cranial nerve functions and deep tendon reflexes) 
there has been no indication of an actual disorder.

In addition to the medical evidence the Board has carefully 
considered the lay evidence offered by the veteran, including 
his testimony before the Board and his correspondence to VA 
describing his symptoms.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 
398, 405 (a lay person is competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person may provide eyewitness 
account of medical symptoms).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

The Board notes in this regard that the veteran underwent an 
extensive VA Persian Gulf War neuropsychological evaluation 
in April 1995, in which he described in detail the various 
ailments that he attributed to his service in Southwest Asia.  
The psychologist interviewed the veteran at length and 
administered a battery of psychological tests.  The 
psychologist stated that the veteran has significant 
psychopathology including maladaptive personality 
characteristics and mood disturbance consistent with an 
individual whose response to stress is to manifest multiple 
physical problems.  The veteran was noted to be excessively 
concerned with his physical functioning and tending to report 
multiple, often vague physical problems that evade clear 
diagnosis and be unresponsive to treatment.  Such individuals 
tend to lack insight into themselves and others, and may 
resist acknowledging psychological distress in favor of 
complaining about physical problems. The veteran's overall 
profile was consistent with somatoform disorder and 
depression.  (When the veteran was informed of this 
evaluation in May 1995 he reacted by blaming the Federal 
government for failing to discover the "real" cause of his 
problems and by manifesting a high level of suspiciousness 
"bordering on paranoia.")

Given the psychological profile described above, the Board 
finds that the veteran is not a reliable historian of his own 
medical history.  Accordingly, absent objective medical or 
objective lay corroboration he is not credible in reporting 
his medical history either to VA or to medical providers who 
do not have access to the claims file or other documented 
medical history.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case there is no 
competent and credible evidence of current muscle spasm and 
weakness, and the Board accordingly finds that the claim for 
service connection must be denied.


Service connection for a memory disorder

STR show no complaint of memory loss.   In a self-reported 
Report of Medical History in April 1992 the veteran denied 
loss of memory or amnesia; his Report of Medical Examination 
in April 1992 on separation from service showed clinical 
evaluation of all systems, including psychiatric and 
neurological, as "normal."  

The veteran had a Persian Gulf War evaluation at Keesler Air 
Force Base (AFB) in November-December 1994, during which he 
complained inter alia of decreased memory and difficulty 
finding words.  Magnetic resonance imaging (MRI) resulted in 
an impression of chronic pan sinusitis with no intracranial 
abnormalities noted.  There was no diagnosis regarding memory 
loss symptoms.

The veteran also had psychiatric evaluation in conjunction 
with the Persian Gulf War evaluation cited above.  The 
examiner made no observation regarding reported or observed 
problems with memory or concentration.  The examiner's 
impression was no current mental disorder and no current 
personality disorder, although schizoid traits were noted.

As noted above the veteran had a VA Persian Gulf War 
neuropsychological evaluation in April 1995.  During that 
evaluation he reported no cognitive problems while in the 
Persian Gulf but changes approximately five months after his 
return, including difficulty with word recall and some 
forgetfulness.  On examination the veteran's short-term and 
long-term memory was in the high average-to-superior range, 
and visual memory appeared relatively better than verbal 
memory.  His performance on computerized tests of memory was 
somewhat below average.  The psychologist's impression was no 
significant overall cognitive impairment, with both reasoning 
and memory exceeding expectations.  As noted above, 
personality inventory revealed significant psychopathology 
with a profile consistent with somatoform disorder and 
depression.
 
The file contains a March 1996 evaluation prepared by a non-
VA psychologist retained by the veteran in pursuit of his 
claim for SSA disability benefits.  There is no mention in 
the report of clinically observed impairment of memory or 
concentration.  The psychologist's impression was a pattern 
consistent with somatic depression and conversion disorder.  

VA outpatient treatment notes in May 1997 show complaint of 
memory loss and concentration problems. Subsequent VA 
progress notes show occasional complaints of memory loss and 
concentration issues, but where there is no clinical comment 
as to etiology those reports will not be recited below.

During a VA Gulf War guidelines examination in May 2000 the 
veteran reported having developed depression in service, 
subsequently recurring in six-week cycles.  The veteran did 
not cite memory problems, and the examiner made no mention of 
any current memory loss noted during the examination.  The 
examiner's diagnosis was depression.

A VA outpatient psychiatric note dated in April 2001 shows no 
current impairment of memory and cogitation.  The 
psychiatrist's impression was depressive disorder not 
otherwise specified (NOS).

The veteran had a VA outpatient clinical examination in March 
2003 in which recent and remote memory were rated as 
"good."

The veteran testified before the Board in July 2003 that his 
claimed disorders began after he returned from Southwest 
Asia.  He attributed the memory loss to lack of stimulation 
while he was sick, but said that it was getting better.  

The veteran had a VA C&P examination for Gulf War protocol in 
February 2005.   The examiner did not have access to the 
claims file.  The veteran reported that he could not remember 
much of what had happened during the period 1993-1998, but 
his memory had improved.  He stated he had problems with both 
recent and remote memory.  The examiner made no observations 
regarding the veteran's memory and made no diagnosis 
regarding memory loss.

The veteran had a VA C&P Gulf War examination in May 2005 by 
the same examiner as above, although on this occasion the 
examiner reviewed the file.  The veteran reported memory 
disorder since 1993 or 1994, but recently improved somewhat.  
On interview the veteran's memory was good.  The examiner's 
diagnosis was "memory disorder - examined for and not 
found." 

Based on review of the medical evidence above the Board finds 
that there is no competent medical evidence showing memory 
loss.  In every instance in which the veteran's memory has 
been tested in a clinical setting there has been no 
impairment noted.

The Board has also considered the lay evidence.  As noted in 
more detail above, the veteran is not a credible historian of 
his own medical history, and there is no objective lay 
evidence from anyone else showing that the veteran has ever 
had a memory impairment.

There being no competent and credible evidence of memory loss 
the Board finds that service connection must be denied.  
Brammer, 3 Vet. App. 223, 225.
  
Service connection for an immune system disorder 

STR include a September 1988 laboratory analysis for 
Legionnaire's antibody titer showing presumptive evidence of 
infection to legionella.  There is no indication in STR of 
any other infectious or immune disorder.

The veteran had a Persian Gulf War evaluation at Keesler Air 
Force Base (AFB) in November-December 1994, during which his 
Epstein-Barr Virus (EVB) titer revealed evidence of prior 
infection (i.e. mononucleosis), but this relates to chronic 
fatigue symptoms which are already service-connected rather 
than to an immune system disorder.  Laboratory values also 
showed an abnormal value for Lyme disease (positive at 1.28 
with normal being 0-0.8); the examiner noted the veteran had 
lived in Massachusetts from 1967 to 1971 (prior to military 
service).  The discharge diagnosis was positive Lyme titer.  
In regard to "flu-like symptoms" the veteran complained of 
intermittent diarrhea (diagnosed as irritable bowel syndrome 
and possible lactose intolerance)

VA serology tests associated with EBV-associated antigens in 
May 1995 were indicative of current or recent infection with 
mononucleosis and possibly of infection, reactivation 
infection, certain malignancies, and nonspecific reactivation 
in immunosuppressed or immunodeficient patients.

The file contains numerous other VA laboratory results.  
Where there is no accompanying discussion as to the 
significance of the laboratory values they will not be 
recited below.

The veteran was examined by Dr. ZTT, a non-VA specialist in 
internal medicine and gastroenterology, in December 1995.  
The veteran reported exposure during the Persian Gulf War to 
fumes from burning oil wells and complained of "flu-like" 
symptoms of headache, fever, joint and muscle pain and 
intermittent weakness.  Neurologic examination was normal.  
Dr. ZTT's final diagnosis was questionable Gulf War Syndrome, 
probable sinusitis and chronic anxiety reaction.  Dr. ZTT 
stated that he was not prepared to render an opinion on the 
Gulf War Syndrome.

During a VA Gulf War guidelines examination in May 2000 the 
veteran reported having had flu-like symptoms of fever, 
diarrhea, headache and fatigue after his return from 
Southwest Asia but these symptoms were much improved.  
Current laboratory values were high for EBV but negative for 
both Lyme titer and ANA.  The examiner noted that there was 
no history of any specific diagnosed autoimmune disorder, but 
the veteran believed his immune system had been affected.  
The examiner noted previous laboratory tests had shown 
elevated EBV titers but otherwise cytomegalovirus (CMV) titer 
was negative.  Other blood tests were negative except for 
symptoms of chronic fatigue.  Regarding current symptoms, 
there was no history of weight loss, and in fact the veteran 
was currently gaining weight.  The examiner made no diagnosis 
of autoimmune disease.   

The veteran testified before the Board in July 2003 that his 
claimed disorders began after he returned from Southwest 
Asia.  He was informed by a physician at the Birmingham, 
Alabama VA Medical Center (VAMC) that he had a non-HIV 
autoimmune deficiency.  

The veteran had a VA C&P examination for Gulf War protocol in 
February 2005.   The examiner did not have access to the 
claims file.  The veteran reported that an autoimmune 
disorder was diagnosed at Birmingham VAMC in 1993 or 1996 and 
that he has been told he has a non-HIV autoimmune disease.  
The veteran did not know how the physician had arrived at 
that conclusion and denied having current autoimmune 
symptoms.   Laboratory values including antinuclear antibody 
(ANA) and rheumatoid factor were normal.  The examiner made 
no diagnosis regarding an immune disease.

The veteran had a VA C&P Gulf War examination in May 2005 by 
the same examiner as above, although on this occasion the 
examiner reviewed the file.  The veteran reported having been 
told by a VA physician at the Birmingham VAMC that he had a 
non-AIDS autoimmune deficiency.  However, laboratory values 
including ANA and rheumatoid factor were again normal.  The 
examiner's diagnosis was "autoimmune disorder - examined for 
and not found."

Based on review of the medical evidence above the Board finds 
that there is no competent medical evidence showing an 
autoimmune deficiency or disorder.  Medical opinion of record 
specifically states that an autoimmune disorder was examined 
for and not found; the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered the lay evidence.  The veteran 
clearly believes himself to have an immune disorder, but lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu, 2 Vet. App. 492, 494.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case none of the 
three circumstances cited in Jandreau apply.

The veteran has repeatedly asserted that he was informed by a 
VA physician that he has an autoimmune disorder.  Such 
opinion does not appear anywhere in the VA treatment record, 
and hearsay medical evidence does not constitute competent 
medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).

There being no competent and credible evidence of an 
autoimmune disorder the Board finds that service connection 
must be denied.  Brammer, 3 Vet. App. 223, 225.

Benefit of the doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for muscle spasm and weakness is denied.

Service connection for a memory disorder is denied.

Service connection for an immune system disorder is denied.




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


